Citation Nr: 1104371	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from April 1993 to June 1994, 
March 2000 to June 2000, and from May 2002 to April 2004.                   

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  


REMAND

The Board finds remand warranted here on two bases. 

First, the Veteran should be offered a new VA compensation 
audiology examination for his hearing-related disorders.  The 
Board notes that the Veteran did not report to an examination 
that was scheduled in April 2006.  The Veteran has indicated that 
he did not receive notice of the scheduled examination.    

Second, the Board finds issuance of a Statement of the Case (SOC) 
warranted here for an increased rating claim for posttraumatic 
stress disorder (PTSD).  

In a November 2008 rating decision, the RO granted service 
connection for PTSD, and assigned a 30 percent disability 
evaluation.  In December 2008, the Veteran filed a notice of 
disagreement with the assigned rating.  A SOC has not been issued 
to the Veteran in response.  See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination with an audiologist to 
determine the etiology, nature, and 
severity of any hearing loss or tinnitus 
disorders the Veteran may have.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

2.  If the examiner finds evidence of a 
current hearing loss or tinnitus disorder, 
the examiner should then provide an 
opinion as to whether any such disorder 
relates to service.  

The Veteran alleges that he developed 
hearing loss and tinnitus due to acoustic 
trauma from his documented combat service.  
As such, the examiner should indicate 
whether the record shows clearly and 
convincingly that the Veteran's 
disorder(s) is not related to service.  
See 38 U.S.C.A. § 1154.  Any conclusion 
reached should be supported by a 
rationale.

3.  The RO should then readjudicate the 
issues on appeal.  If a determination 
remains unfavorable to the Veteran, the RO 
should issue a Supplemental Statement of 
the Case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue(s).  An appropriate period of 
time should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

4.  With regard to the increased rating 
claim for PTSD, the RO should issue a SOC 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


